222 U.S. 15 (1911)
UNITED STATES
v.
PLYLER.
No. 440.
Supreme Court of United States.
Argued October 19, 1911.
Decided October 30, 1911.
ERROR TO THE DISTRICT COURT OF THE UNITED STATES FOR THE WESTERN DISTRICT OF NORTH CAROLINA.
The Solicitor General for the United States.
There was no appearance or brief filed for defendant in error.
*16 Memorandum opinion by direction of the court. By MR. JUSTICE HOLMES.
This is an indictment for forging vouchers required upon examination by the Civil Service Commission of the United States, certifying to the character, physical capacity, etc., of the applicant, the defendant, and for presenting the same to the Commission. The District Court held that the acts were not frauds against the United States within the contemplation of R.S., § 5418, and discharged *17 the defendant. The Government excepted and brought the case to this court. It now must be regarded as established that "it is not essential to charge or prove an actual financial or property loss to make a case under the statute." The section covers this case. Haas v. Henkel, 216 U.S. 462, 480; Curley v. United States, 130 Fed. Rep. 1; United States v. Bunting, 82 Fed. Rep. 883.
Judgment reversed.